DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on January 28, 2022.

Claim Objections
Claims 9, 2-4, 7-8 and 18-20 are objected to because of the following informalities:  
Regarding claim 9, the recitation “a rigid component carrier arranged as a laminate formed with electrically conductive layers, electrically insulating layers, and a thermoplastic structure” is misguiding. It is not clear if the laminate, itself is rigid, or the final product is rigid.  Further, the recitation “the thermoplastic structure is solidified” is misguiding. It is not clear if “solidified” means it was in a different form and solidified in a subsequent a process step. 
The specification describe the laminate include a thermoplastic material, which is being bent by applying heat. The specification is not clear if the laminate being a flexible laminate or a rigid laminate or the thermoplastic structure being a rigid or flexible.
Similar explanation is applicable to claim 18.
Claims 2-4, 7-8, and 19-20 depend upon claims 9 and 18 and inherit the same deficiency.
The Examiner considered the final structure as a rigid structure. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 2-4, 8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (Japanease Patent Number JP09023052A) in view of Michiwaki (PCT/JP2015/08090, Published WO2016/208090, US 10,244,624, relied .
Regarding claim 9, Mitsuo, figure 1 and 2, discloses an electronic apparatus permanently shaped during a manufacturing process, comprising: a rigid (permanently bent, see abstract, implies that it would remain in the same shape) component carrier arranged as a laminate formed with electrically conductive layers (3, 4), electrically insulating layers (5,6), and a thermoplastic structure (2, formed of polyimide, additionally see explanation below); and a housing structure formed in a final three-dimensional shape (permanently bent carrier can be considered as housing, as it will be used for mounting component, additionally see explanation); wherein the rigid component carrier forms at least a part of the housing structure (obvious as the permanently bent carrier can be considered as housing, additionally see explanation below), and a thermosetting structure forming at least one of the electrically insulating layers of the laminate, wherein the thermosetting structure comprises  a thermosetting material (layers 5, 6 formed of acrylic photosensitive resin, additionally, see explanation), wherein the thermosetting structure is formed partially over and/or partially under the thermoplastic structure (see figure); wherein the thermoplastic structure forms a core layer (see figure), wherein the thermoplastic structure comprises at least one exposed portion (see figure), wherein the exposed portion is not covered with the thermosetting structure (see figure), wherein the thermoplastic structure comprises a bent portion in the exposed portion (see figure), wherein the thermoplastic structure is solidified such that the bent portion permanently stays in a bent structural shape for forming the final three-
 	Regarding the layer (2, formed of polyimide), Mitsuo discloses the layer being bend by heat treatment, implies that the polyimide layer has thermoplastic properties (see abstract). 
Further, Michiwaki, figure 17, discloses a thermoplastic polyimide film molded by heat treatment (page 5, line 61 to page 6, line 10, and column 10, line 15-45).
Hazeyama, discloses a structure with thermoplastic layer formed of polyimide and bent by heating (paragraph 0065-0067).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time effective filing date of the application to provide the component carrier of Mitsuo with the polyimide layer being that of thermoplastic material, as taught by Michiwaki and Hazeyama, in order be able to bent as required, and to have desired strength.
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding layer 5, and 6, Mitsuo discloses acrylic resin. 
Hebert discloses thermosetting acrylic resin being electrically resistive (claim 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application, the acrylic resin of Mitsuo being a 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding the carrier being part of the housing, the carrier being part of the housing is old and known in the art.
Denes, discloses a component carrier as a laminate, and in various embodiments discloses the laminate forming various shape, being part of the housing, which remain bent.
Ueno, discloses component carrier and discloses being formed a bent housing.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the component carrier of Mitsuo being part of the housing, as taught by Denes, and Ueno, in order to have desired shape to mount the component. 
 
Regarding claim 2, the modified apparatus of Mitsuo further discloses wherein the thermoplastic structure forms a core layer (see figure).  

Regarding claim 3, the modified apparatus of Denes further discloses wherein the thermoplastic material is included in a composite layer structure (obvious as shown in the figure).



Regarding claim 8, the modified apparatus of Mitsuo further discloses wherein the thermoplastic material comprises at least one of the group consisting of Polyolefins, Vinyl-Polymers, Styrene based Polymers, Polyacrylates, Polyacetals, Fluoropolymers, Polyamides, Polycarbonate (PC) and Derivatives, Polyesters, Liquid Crystalline Polymers (LCP), Polyarylether, Polyphenylenesulfone (PSU), Polyphenylenesulfone (PSU), Polyarylethersulfone (PES), Polyphenylensulfid (PPS), Polyetherketones, Polyimide (PI), Polyetherimide (PEI), Polyamidimide (PAI) (Denes, column 3, line 35-55).
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Regarding claim 18, the modified apparatus of Mitsuo further discloses an electronic apparatus permanently shaped during a manufacturing process in a final three-dimensional shape, the electronic apparatus comprising: a rigid component carrier arranged as a laminate formed with electrically conductive layers (see figure, considered as rigid, as it maintains the shape, applied to claim 1 above), electrically insulating layers, and a thermoplastic structure forming at least one of the electrically insulating layers of the laminate; and a housing structure formed in a final three-

Regarding claim 19, the modified apparatus of Mitsuo further discloses wherein at least two electrically conductive layers are arranged in the thermoplastic structure (see figure), and at least one further electrically conductive layer is supported by one of the electrically insulating layers (not explicitly disclosed but additional layers, as disclosed by Hazeyama, in order to increase the wiring density is old and known in the art), and is removed from the thermoplastic structure (see figure).

Regarding claim 20, the modified apparatus of Mitsuo further discloses wherein the electrically insulating layers are arranged on opposing surfaces of the thermoplastic structure (see figure).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified apparatus of Mitsuo, as applied to claim 1 above, and further in view of Coppens (US 6,447,880).
Regarding claim 7, the modified apparatus of Mitsuo does not discloses wherein the thermoplastic structure comprises a thermoplastic material which is a semi-crystalline material or an amorphous material.
However, a thermoplastic material which having a semi-crystalline or an amorphous material is old and known in the art. 
Coppens discloses a thermoplastic material as a semi-crystalline or an amorphous material (column 1, line 41-60, and column 2, line 10-25).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Mitsuo with the thermoplastic material being a semi-crystalline material or an amorphous material, as taught by Coppens, in order to have desired chemical properties. 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed January 28, 2022, have been fully considered but they are not persuasive. 
not rendered unpatentable by the proposed combination of Mitsuo, Michiwaki, Hazeyama, Herbert, Denes and Ueno for at least the reason that the proposed combination does not disclose, teach or suggest to arrange a thermosetting structure over and/or under a thermoplastic structure to provide a solidified, uncovered, exposed thermoplastic structure forming a bent portion which permanently remains in a bent structural shape for forming a final three-dimensional shape of a housing. Mitsuo in combination with the remaining cited references does not lead a skilled person to the claimed electronic apparatus. Mitsuo describes a flexible wiring board that relies on a base insulating layer that can be bent to support a flexible portion of the flexible wiring board. The core layer or base layer 2 which is made of polyimide in Mitsuo remains flexible.
This is not found to be persuasive.
The modified carrier of Mitsuo, as explained and applied in the rejection, discloses a rigid structure (permanently bent stable structure, see abstract. Though, in the beginning of the process, the board carrier is bendable, once bent, it would remain in stable / rigid form, without any flexibility, as it is permanent bend by heating process, would no more flexible in the working condition, and the layer below, layer 6, will form a final shape. In other words, layer 6 and layer 7 in combination form a stable / rigid portion in final product, irrespective for layer 7 being a flexible or rigid) with uncovered / exposed thermoplastic structure (7) with three-dimensional shape.
Applicant, further argues that in contrast with the claimed electronic apparatus, bending in Mitsuo is caused by different thermal shrinkage ratios not thermoplastic not by a cooling of a thermoplastic core layer.
This is not found to be persuasive.
The polyimide (thermoplastic) layer of the primary art to Mitsuo, describes bending by applying heat, which implies that the material become pliable by heat, and remain in the shape, once cooled. Also, nothing is recited in the claim about heating. Further, heating and solidifying is a process limitation in the product claim. 
Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985).
Therefore, the modified carrier of Mitsuo meets the requirements.
Additionally, the modified structure of Mitsuo, disclosed the structure as recited. How the structure is arrived at would not change the structure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / February 12, 2022